—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his plea of guilty to criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31) without fully exploring his possible defenses. Absent a motion to withdraw the guilty plea or to vacate the judgment of conviction, that contention is not preserved for our review (see, People v Perez, 228 AD2d 821, 822-823, lv denied 88 NY2d 968). Defendant was not denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Sale Controlled Substance, 5th Degree.) Present — Denman, P. J., Law-ton, Wisner, Balio and Boehm, JJ.